        Case: 3:20-cv-02546-JZ Doc #: 10 Filed: 01/07/21 1 of 4. PageID #: 77




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

                                  CASE NO. 3:20-cv-02546-JZ


  DEBORA LESS,
  individually and on behalf of all
  others similarly situated,                                    CLASS ACTION

          Plaintiff,                                            JURY TRIAL DEMANDED



  v.

  QUEST DIAGNOSTICS INC., d/b/a
  MEDXM,

          Defendant.
                                              /

                                   JOINT STATUS REPORT

       Plaintiff Debora Less and Defendant Quest Diagnostics, Inc. d/b/a MedXM, pursuant to

this Court’s Order, [DE 8], hereby provide this Joint Status Report.

Plaintiff’s Position

       Plaintiff states that since the Initial Phone Status Conference held on December 1, 2020,

the parties discussed settlement options. Unfortunately, the parties have been unable to reach an

agreement.

       Regarding Defendant’s request to file a Motion to Dismiss, Plaintiff respectfully submits

that the case on which Defendant relies was incorrectly decided as recently noted by at least three

district courts that declined to follow the holding of that case. See Trujillo v. Free Energy Savings

Company, LLC, Case No. 5:19-cv-02072-MCS-SP (C.D. Cal. Dec. 21, 2020); Shen v. Tricolor

California Auto Group, LLC, Case No. 2:20-cv-07419-PA-AGR (C.D. Cal. Dec. 17, 2020);


                                                  1
         Case: 3:20-cv-02546-JZ Doc #: 10 Filed: 01/07/21 2 of 4. PageID #: 78




Abramson v. Federal Insurance Co., Case No. 8:19-cv-02523-TPB-AAS (M.D. Fla. Dec. 11,

2020).

         Additionally, even if this Court is inclined to follow Lindenbaum, Plaintiff alleges causes

of action not only under section 227(b)(1)(A)(iii), but also section 227(c)(5) and the TCPA’s

implementing regulations, 47 C.F.R. §§ 64.1200(a)(1)(iii), 64.1200(a)(2), 64.1200(c), and

64.1200(d). See First Amended Complaint, [DE 9], at Counts II – IV. Thus, irrespective of

whether this Court agrees that section 227(b)(1)(A)(iii) was unconstitutional and unenforceable

for the past five years, such a ruling would have no bearing on Plaintiff’s remaining claims based

on sections of the statute and regulations that have not been found by any court to be

unconstitutional.

         Lastly, Plaintiff opposes Defendant’s request to bifurcate or stay discovery as unnecessary

and inefficient. To the extent Defendant is now concerned about the privacy of the class members

it was bombarding with prerecorded solicitations, those issues can be addressed through a standard

protective order as is the general practice in TCPA class actions.

Defendant’s Position

         Defendant states that the Parties were unable to reach an early resolution. As a result,

Defendant requests leave to file its Rule 12(b)(1)/12(b)(6) Motion to Dismiss to Plaintiff’s First

Amended Complaint. Defendant notes that the Amended Complaint did not comply with Rule

15(a), but nevertheless Defendant is prepared to address its substance.

         Defendant contends that Plaintiff’s claim for violation of 47 U.S.C. 227(b)(1)(A)(iii) is

barred because the provision was unconstitutional during the time of the alleged calls. See

Lindenbaum v. Realgy, LLC, -- F. Supp. 3d --, 2020 WL 6361915, at *1 (N.D. Ohio Oct. 29, 2020)

(on appeal). Further, Defendant contends that Plaintiff’s claim pursuant to 47 U.S.C. § 227(c)(5)



                                                  2
        Case: 3:20-cv-02546-JZ Doc #: 10 Filed: 01/07/21 3 of 4. PageID #: 79




(through 47 C.F.R. § 64.1200(c)(2)) is barred because the Complaint itself reveals that there were

no telephone solicitation calls. See Williams-Diggins v. Republic Servs., No. 3:18 CV 2313, 2019

WL 5394022, at *1 (N.D. Ohio Apr. 25, 2019) (Zouhary, J.). Defendant also contends that

Plaintiff’s newly added claim for violation of 47 C.F.R. §§ 64.1200(a)(1)/(2) must be dismissed

because it does not afford a private right of action and, in any event, is unconstitutional for the

same reason as found in Lindenbaum, as it was amended in 2016 by the FCC to include the

identical unconstitutional defect. Defendant contends that Plaintiff’s claim for violation of 47

C.F.R. § 64.1200(b)(3) also fails because it, too, has no private right of action and only applies to

solicitation calls, which were not placed.    And, to the extent Plaintiff references above 47

C.F.R § 64.1200(d), no such claim was asserted in the amended complaint.

       Should this Court permit Defendant to file its Motion to Dismiss, Defendant is prepared to

file its motion within seven days of this Court’s permission. Defendant does not believe that

Plaintiff’s amended complaint changes the outcome. It does, however, evidence that there are no

set of allegations that will remedy the claims asserted.

       Defendant further requests that discovery (and particularly class discovery) as well as any

26(f) conference requirement be stayed pending the outcome of Defendant’s motion to dismiss.

Because this is a putative class action concerning healthcare-related calls made on behalf of

persons’ health insurers pertaining to covered treatment, any class discovery in this action would

require a voluminous production of HIPAA-protected information that would be unduly

burdensome and disproportionate to the needs of the case given Defendant’s motion could end this

case immediately.




                                                 3
      Case: 3:20-cv-02546-JZ Doc #: 10 Filed: 01/07/21 4 of 4. PageID #: 80




Dated: January 7, 2021              Respectfully submitted,

                                     /s/ Andrew J. Shamis
                                     Andrew J. Shamis, Esq.
                                     Shamis & Gentile, P.A.
                                     Florida Bar No. 101754
                                     ashamis@shamisgentile.com
                                     14 NE 1st Avenue, Suite 705
                                     Miami, FL 33132
                                     Telephone: 305-479-2299

                                     Counsel for Plaintiff and the Class


                                    /s/ Mark S. Eisen

                                    Laura E. Kogan
                                    lkogan@beneschlaw.com
                                    BENESCH, FRIEDLANDER, COPLAN
                                    & ARONOFF LLP
                                    200 Public Square, Suite 2300
                                    Cleveland, OH 44114
                                    Telephone: (216) 363-4500
                                    Facsimile: (216) 363-4588

                                    Mark S. Eisen, Esq. (admitted pro hac vice)
                                    dalmeida@beneschlaw.com
                                    BENESCH, FRIEDLANDER, COPLAN
                                    & ARONOFF LLP
                                    71 South Wacker Drive, Suite 1600
                                    Chicago, Illinois 60606
                                    Telephone: (312) 212-4949
                                    Facsimile: (312) 767-9192

                                    Counsel for Defendant




                                        4
